DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of informalities, which can be corrected as follows:  In line 4, a comma --,-- should be inserted between “bottom” and “said,” while the comma “,” after “being” should be deleted.  At the beginning of line 10, “a” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 1, “the bottom,” “the opening,” “said connection point,” and “the speculum arms” lack antecedent bases.  Also, with respect to claim 2, it is not definite as to whether “shorter parallel arms” are the same as “parallel shorter arms” recited in claim 1 or whether the “shorter parallel arms” are additional arms.  Additionally, are the “suitable 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huttner et al. (5,772,582).  Huttner et al. disclose, at least in figures 1, 2, and 4-9 and col. 1, lines 54-62 and col. 2, lines 19-64; a nasal speculum intended for examining the nasal cavity in both humans and animals, made from one of a single piece of material (e.g., polymeric material, according to col. 1, lines 57-59) comprising springy arms (combination of 11 and 21 and combination of 12 and 22) connected by an arc (13) at the bottom said arms being connected centrally to each other by a coupling (31) in an opening (32), wherein the part of the arms extending beyond said connection point in the form of parallel shorter arms (18, 19) terminate in approximately shaped truncated cone members (as shown in fig. 1), a lip (36, as shown in fig. 8) for positioning the speculum arms, and recesses (defined by 21 and 22, as shown in marked-up figure 2 below); wherein the speculum includes shorter parallel arms (18, 19) extending beyond the point of connection (at 31), laid out in single plane, ending in suitable shaped  by 21 and 22 and shown in fig. 1); and wherein the arms spread in one plane (36, as shown in fig. 8).



    PNG
    media_image1.png
    280
    559
    media_image1.png
    Greyscale

Response to Amendment
Applicant's arguments filed on March 19, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.  The 112 rejection is hereby maintained as set forth above.  With respect to the rejection based on Huttner, Applicant first argues that crossbar 13 does not undergo deformation or cannot be considered resilient.  The examiner respectfully disagrees.  Cross-bar 13 is indeed a resilient arc. In col. 1, line 67 to col. 2, line 34; Huttner discloses that element 13 “biases” the arms to “normally closed positions.”  Then after squeezing of the arms during use of the speculum, “force” on the arms “is released,” so that the speculum “returns to the normal closed position.” Thus, Huttner discloses the resiliency of the speculum, which includes element 13. 
Constant v. Advance Micro-Devices Inc., 7 USPQ2d 1064
	Finally, Applicant argues that the embodiment of a speculum shown in figure 8 Huttner cannot be a basis for rejection, because figure 8 does not “clearly indicate the structure of the speculum.”  The examiner again disagrees.  Huttner discloses, in col. 2, lines 39-56; that the embodiment of figure 8 is a nasal speculum (element 30 of Huttner) having “similar components as the nasal speculum 20 except for the addition of a lock 31.”  In other words, Huttner indeed discloses, in the written description and the drawings, the full structure of a nasal speculum, which forms a basis for the rejection set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771